Re
NON-FINAL ACTION (REISSUE OF U.S. PATENT RE45,465)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. AIA  STATUS	5
VI. DRAWING OBJECTION	5
VII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, SIXTH PARAGRAPH	6
VIII. PRIOR ART CITED HEREIN	11
IX. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER BROADENING)	11
X. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE OATH OR DECLARATION)	12
XI. CLAIM REJECTIONS – 35 USC § 101 (INELIGIBLE SUBJECT MATTER)	13
XII. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)	14
XIII. CLAIM REJECTIONS – 35 USC § 112, 4th PARAGRAPH (IMPROPER DEPENDENCY)	18
XIV. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	19
XV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	25
XVI. ALLOWABLE SUBJECT MATTER	27
XVII. CONCLUSION	28



I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 17/382,071 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is July 21, 2022 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. RE45,465 (“Patent Under Reissue”) titled “COMMUNICATION SYSTEM USING NETWORK BASE IP MOBILITY PROTOCOL, CONTROL APPARATUS, ROUTER AND COMMUNICATION METHOD THEREOF.” The Patent Under Reissue was filed on July 1, 2013 (“Previous Reissue Filing Date”), and assigned by the Office non-provisional U.S. patent application control number 13/933,081 (“Previous Reissue Application”) and issued on April 14, 2015 with claims 1-12 (“Reissued Claims”). 


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 

 	
III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1-13 are currently pending (“Pending Claims”).
 	Claims 1-13 are currently examined (“Examined Claims”).

  Regarding the Examined Claims and as a result of this Office action:
 	Claims 9, 10, and 13 are rejected under 35 U.S.C. § 251 for improper broadening.
	Claims 1-13 are rejected under 35 U.S.C. § 251 for a defective reissue declaration.
 	Claims 1-4 are rejected under 35 U.S.C. § 101 for reciting ineligible subject matter.
 	Claims 1-4 and 11-13 are rejected under 35 U.S.C. § 112, second paragraph, for being indefinite.
 	Claim 4 is rejected under 35 U.S.C. § 112, fourth paragraph, for improper dependency.
 	Claims 1, 2, and 4-10 are rejected under 35 U.S.C. § 102(e) for being anticipated.
 	Claims 11 and 12 are rejected under 35 U.S.C. § 103(a) for being obvious.


V. AIA  STATUS
  	Because the Instant Application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


VI. DRAWING OBJECTION
Figures 21-23 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
 	Corrected drawing sheets pursuant to 37 CFR 1.173(b)(3) are required in response to this Office action to avoid abandonment of the application.  Any replacement sheet of drawings must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be labeled as “Amended” and any added figure as “New.”  In the event that a figure is canceled, the figure must be surrounded by brackets and labeled as “Canceled,” and the other figures renumbered and changes made to the brief description of the drawings as necessary for consistency.  All changes to the drawings must be explained, in detail, beginning on a separate sheet accompanying the papers that include the amendment to the drawings.  Every drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The examiner will notify and inform the applicant of any further corrective action in the next Office action if the changes are not accepted.  The objection to the drawings will not be held in abeyance.  See MPEP § 1413.


VII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112, SIXTH PARAGRAPH
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Functional Phrase #1 (claim 11) – a control unit configured to establish a data transfer route to a relaying intermediate node at a movement destination of the mobile node. 

 	Functional Phrase #2 (claim 11) – a communication unit configured to, perform a data transfer using the data transfer route to transfer user data, the user data having been received from an anchor node and the user data being addressed to the mobile node, and the user data being stored in the buffer, continue the data transfer of the user data as long as the buffer has not been emptied, and send a transfer cancel notification to the relaying intermediate node at the movement destination of the mobile node.

	Functional Phrase #3 (claim 13) – the relaying intermediate node at the movement source of the mobile node deletes a data transfer setting between the relaying intermediate node at the movement source and the relaying intermediate node at the movement destination from a routing table.
 	
Because these claim limitations are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have any of these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general-purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general-purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
	Functional Phrase #1 (claim 11) – a control unit configured to establish a data transfer route to a relaying intermediate node at a movement destination of the mobile node. 
 	– corresponds to Netlmm control means 7 (FIG. 3), which is not disclosed as having any particular structure. The specification has been reviewed, and it unclear to what the physical arrangement of the Netlmm control means 7 corresponds. 

 	Functional Phrase #2 (claim 11) – a communication unit configured to, perform a data transfer using the data transfer route to transfer user data, the user data having been received from an anchor node and the user data being addressed to the mobile node, and the user data being stored in the buffer, continue the data transfer of the user data as long as the buffer has not been emptied, and send a transfer cancel notification to the relaying intermediate node at the movement destination of the mobile node.
 	– corresponds to Netlmm communication means 6 (FIG. 3), which is not disclosed as having any particular structure. The specification has been reviewed, and it unclear to what the physical arrangement of the Netlmm communication means 7 corresponds. 

	Functional Phrase #3 (claim 13) – the relaying intermediate node at the movement source of the mobile node deletes a data transfer setting between the relaying intermediate node at the movement source and the relaying intermediate node at the movement destination from a routing table.
	– corresponds to a mobile access gateway, i.e., MAGa 2 (FIG. 1), the structure of which is illustrated in FIG. 3 of the Patent Under Reissue. 

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


VIII. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent 7,720,059 (“Lee”);
 	U.S. Patent Application Publication 2007/0171875 (“Suda”). 
	

IX. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER BROADENING)
Claims 9, 10, and 13 are rejected under 35 U.S.C. § 251 as being broadened in a reissue application filed outside the two-year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
 	Claim 9 has been amended by specifying that the communication control method used in a relaying intermediate node at a movement source of a mobile node has an intended use of “for performing a handover,” rather than the method being executed “when a handover is performed.” The amendment broadens the claim by removing a condition of execution – “when a handover is performed” – and replacing it with a mere intended use of the method – “for performing a handover.” 
 	Accordingly, the claimed method is no longer limited to an instance in which a handover is performed and instead applies to any instance in which handover is intended to be performed, regardless of whether the handover actually occurs. 
 	Claims 10 and 13 are rejected for dependence from claim 9.
 	Appropriate correction is required.


X. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE OATH OR DECLARATION)
Claims 1-13 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251. 
In regards to the requirements of a reissue declaration, MPEP § 1414(II)(C) recites:
(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.

 	The reissue declaration filed July 21, 2021, is defective because it fails to identify at least one error which is relied upon to support the reissue application. In particular, the declaration improperly identifies the error as merely being the addition of claim 13. The declaration does not specifically identify an error in relation to the addition of claim 13 “with reference to the specific claims (i.e., original patent claims) and the specific claim language wherein lies the error.” As indicated in the above MPEP passages, mere identification of a new claim is not sufficient.
 	In addition, the declaration has identified the putative narrowing of claim 9 as an additional error. For the reasons given above in Section IX, this amendment to claim 9 is considered an improper broadening, and therefore, it is not an error correctable by reissue outside of the two-year statutory period.
Accordingly, Applicant’s reissue declaration is defective, and a corrected reissue oath or declaration is required. See 37 CFR § 1.175.


XI. CLAIM REJECTIONS – 35 USC § 101 (INELIGIBLE SUBJECT MATTER)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they improperly recite a hybrid of a machine and a process. See Section XII below for an explanation of why these claims are improper. In the event the § 112, second paragraph, rejections in Section XII are overcome, this particular § 101 rejection will be withdrawn.


XII. CLAIM REJECTIONS – 35 USC § 112, 2nd PARAGRAPH (INDEFINITENESS)

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
 	Claims 1-4 are indefinite because they are considered hybrid claims. In particular, the claims are not directed to either a “machine” or a “process,” but rather, they recite an overlap of the two statutory classes of invention set forth in 35 U.S.C. § 101. 
 	For example, claim 1 recites, “A communication system, comprising a mobile node; a source relaying intermediate node at a movement source of the mobile node; and a destination relaying intermediate node at a movement destination of the mobile node…”
 	Based on the preamble of claim 1, it appears Applicant intended to claim a product. 
 	Claim 1, however, further recites several methods steps involving elements of the system:
 	before, during and after the relaying intermediate nodes are switched in accordance with movement of the mobile node, the mobile node continues communication using a same predetermined address assigned to the mobile node, 
 	based on switching of the relaying intermediate nodes, a data transfer route is established from the source relaying intermediate node to the destination relaying intermediate node, and data is transferred from the source relaying intermediate node to the destination relaying intermediate node at the movement destination, and 
 	the source relaying intermediate node sends a transfer termination notification to the destination relaying intermediate node when the data transfer is terminated, wherein 
 	the source relaying intermediate node continues the data transfer by maintaining the data transfer route until data to be transferred in a buffer for storing temporary transfer data has become zero.


 	In light of the recitation of these four method steps, it appears Applicant intended to claim a process. 
 	Due to the conflicting evidence presented above, claim 1 could reasonably be drawn to either a product or a process. In accordance with MPEP § 2173.05(p)(II), which states that a single claim must be drawn to either a product or process (but not both), and because those skilled in the art would not know whether possession of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the four recited method steps, the claim is indefinite. 
 	In addition, claims 2 and 3 recite, “The communication system according to claim 1…” Claim 4 recites, “A mobile node in the communication system according to claim 1 …”
 	Claims 2-4 are considered improper hybrid claims for the same reason as claim 1. 
 	Appropriate correction is required.


 Claims 11-13 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
 	The following claim limitations invoke pre-AIA  35 U.S.C. § 112, 6th paragraph. However, the written description fails to clearly link and associate and/or disclose the corresponding structure or material for the following claimed phrases:
	Functional Phrase #1 (claim 11) – a control unit configured to establish a data transfer route to a relaying intermediate node at a movement destination of the mobile node. 

 	Functional Phrase #2 (claim 11) – a communication unit configured to, perform a data transfer using the data transfer route to transfer user data, the user data having been received from an anchor node and the user data being addressed to the mobile node, and the user data being stored in the buffer, continue the data transfer of the user data as long as the buffer has not been emptied, and send a transfer cancel notification to the relaying intermediate node at the movement destination of the mobile node.

	Functional Phrase #3 (claim 13) – the relaying intermediate node at the movement source of the mobile node deletes a data transfer setting between the relaying intermediate node at the movement source and the relaying intermediate node at the movement destination from a routing table.

 	The corresponding structure for Functional Phrases #1 and #2 does not appear to be disclosed in the Patent Under Reissue.
 	The corresponding structure for Functional Phrase #3 is illustrated at FIG. 3 of the Patent Under Reissue, however, the structure cannot be determined because the specification does not provide an adequate description of the MN communication means 5, the Netlmm communication means 6, and the Netlmm control means 7. By all accounts, these three structural elements can be characterized as “black boxes” inasmuch as the specification does not appear to disclose any physical structure corresponding thereto. 
 
	To overcome these § 112, second paragraph, rejections involving 112, sixth paragraph, Applicant may:
(a)	Amend the claims so that the claim limitations will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. § 112, 6th paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).
 	If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by amending the written description of the specification such that it expressly recites the corresponding structure or material for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).

Claim 4 is rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Claim 1 recites, “A communication system comprising: a mobile node …”
Claim 4 recites, “A mobile node in the communication system according to claim 1, the mobile node comprising…”
Since claim 4 is drawn to a mobile node in the communication system according to claim 1, it appears that the claim is limited only to mobile nodes that are present in the communication system of claim 1 (as opposed to a mobile node not contained in the communication system of claim 1). However, the claim does not expressly include the communication system of claim 1. Accordingly, claim 4 is indefinite because it is written in dependent form, but it is not clear whether the scope of claim 4 encompasses all of the limitations of claim 1. 
Appropriate correction is required.


XIII. CLAIM REJECTIONS – 35 USC § 112, 4th PARAGRAPH (IMPROPER DEPENDENCY)
The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites, “A communication system comprising: a mobile node …”
Claim 4 recites, “A mobile node in the communication system according to claim 1, the mobile node comprising…”
Claim 4 is an improper dependent claim because it does not include all the limitations of claim 1 upon which it depends. Notably, the scope of claim 4 does not appear to encompass the communication system of claim 1; rather, it merely recites a further refinement of the mobile node recited in claim 1.
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



XIV. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claims 1, 2, and 4-10 are rejected under 35 U.S.C. § 102(e) as being anticipated by Lee (U.S. 7,720,059).

 	Regarding claim 1, Lee discloses a communication system (FIG. 4), comprising:
 	a mobile node (MN);
 	a source relaying intermediate node at a movement source of the mobile node (PAR 30); and
 	a destination relaying intermediate node at a movement destination of the mobile node (NAR 40), wherein
 	before, during and after the relaying intermediate nodes are switched in accordance with a movement of the mobile node, the mobile node continues communication using a same predetermined address assigned to the mobile node (see column 7:25-37 – the MN is assigned a Regional Care-of Address (RCoA); when the MN moves from the PAR 30 to the NAR 40, the RCoA does not change),
 	based on switching of the relaying intermediate nodes, a data transfer route is established from the source relaying intermediate node to the destination relaying intermediate node, and data is transferred from the source relaying intermediate node to the destination relaying intermediate node at the movement destination (see S439, FIG. 10 – based on the MN switching intermediate nodes, a transfer route is established, and data packets are transferred from the PAR to the NAR), and
 	the source relaying intermediate node sends a transfer cancel notification to the destination relaying intermediate node when the data transfer is terminated (see S445, FIG. 10 – the PAR sends a flush message to the NAR indicating there are no more packets to be sent to the NAR, thereby terminating the data transfer), wherein
 	the source relaying intermediate node continues the data transfer by maintaining the data transfer route until data to be transferred in a buffer for storing temporary transfer data has become zero (see S439 and S441, FIG. 10 – the PAR transfers data packets to the NAR until it is determined that the buffer containing the data to be transferred has become empty).

	Regarding claim 2, Lee discloses the communication system according to claim 1, wherein the data transfer route is deleted based on the transfer cancel notification (as illustrated in FIG. 10 – the transfer route of data packets from the PAR to the NAR at S439 is terminated by when the buffer is empty and a flush message is transmitted; see also column 14:31-40 – upon receiving the flush message, the NAR deletes the transfer route, i.e., “terminates the tunnel”).

	Regarding claim 4, Lee discloses a mobile node in the communication system according to claim 1, the mobile node comprising: 
 	a processor that receives the data from the destination relaying intermediate node, said data being transferred from the source relaying intermediate node to the destination relaying intermediate node through the data transfer route (see FIG. 10 – data packets transferred from the PAR to the NAR at S439 are subsequently relayed to the MN at S463, and the MN inherently includes a processor or the like configured to receive the data packets).

	Regarding claim 5, Lee discloses a communication control method (FIG. 10) comprising:
 	switching relaying intermediate nodes in accordance with a movement of a mobile node (see FIG. 4 – mobile node MN moves from PAR 30 to NAR 40, and the method of FIG. 10 illustrates a procedure to handle the switching of the relaying intermediate nodes),
 	continuing communication using a same predetermined address assigned to the mobile node both before and after the switching of the relaying intermediate nodes (see column 7:25-37 – the MN is assigned a Regional Care-of Address (RCoA); when the MN moves from the PAR 30 to the NAR 40, the RCoA does not change),
 	based on the switching of the relaying intermediate nodes, establishing a data transfer route from a relaying intermediate node at a movement source of the mobile node to a relaying intermediate node at a movement destination of the mobile node (see S439, FIG. 10 – based on the MN switching intermediate nodes, a transfer route is established, and data packets are transferred from the PAR to the NAR),
 	performing a data transfer from the relaying intermediate node at the movement source to the relaying intermediate node at the movement destination (see S439, FIG. 10 – based on the MN switching intermediate nodes, a transfer route is established, and data packets are transferred from the PAR to the NAR), and
 	sending a transfer cancel notification from the relaying intermediate node at the movement source to the relaying intermediate node at the movement destination when the data transfer is terminated (see S445, FIG. 10 – the PAR sends a flush message to the NAR indicating there are no more packets to be sent to the NAR, thereby terminating the data transfer), wherein
 	the relaying intermediate node at the movement source of the mobile node continues the data transfer by maintaining the data transfer route until data to be transferred in a buffer of the relaying intermediate node at the movement source for storing temporary transfer data has become zero (see S439 and S441, FIG. 10 – the PAR transfers data packets to the NAR until it is determined that the buffer containing the data to be transferred has become empty).

	Regarding claim 6, Lee discloses the communication control method according to claim 5, further comprising deleting the data transfer route based on the transfer cancel notification (as illustrated in FIG. 10 – the transfer route of data packets from the PAR to the NAR at S439 is terminated by when the buffer is empty and a flush message is transmitted; see also column 14:31-40 – upon receiving the flush message, the NAR deletes the transfer route, i.e., “terminates the tunnel”).

	Regarding claim 7, Lee discloses the communication control method according to claim 5, further comprising deleting the data transfer route when the data transfer is terminated (as illustrated in FIG. 10 – the transfer route of data packets from the PAR to the NAR at S439 is terminated by when the buffer is empty and a flush message is transmitted; see also column 14:31-40 – upon receiving the flush message, the NAR deletes the transfer route, i.e., “terminates the tunnel”).

	Regarding claim 8, Lee discloses the communication control method according to claim 5, further comprising sending the data from the relaying intermediate node at the movement destination to the mobile node, said data being transferred from the relaying intermediate node at the movement source to the relaying intermediate node at the movement destination through the data transfer route (see FIG. 10 – data packets transferred from the PAR to the NAR at S439 are subsequently relayed to the MN at S463, and the MN inherently includes a processor or the like configured to receive the data packets). 

	Regarding claim 9, Lee discloses a communication control method (FIG. 10) used in a relaying intermediate node at a movement source of a mobile node for performing a handover, the communication control method comprising:
 	establishing a data transfer route to a relaying intermediate node at a movement destination of the mobile node (S439);
 	performing a data transfer using the data transfer route to transfer user data, the user data having been received from an anchor node, the user data being addressed to the mobile node, and the user data being stored in a buffer provided in the relaying intermediate node at the movement source of the mobile node (see column 11:64 through 12:9 – the anchor node (i.e., MAP 70) tunnels data packets having a RCoA destination address to the MN using the PLCoA address; these data packets are received by the PAR (S425) and stored in a buffer of the PAR (S427); thereafter, the buffered packets are transferred to the NAR at S439);
 	continuing the data transfer of the user data as long as the buffer has not been emptied (S439 and S441); and
 	sending a transfer cancel notification to the relaying intermediate node at the movement destination of the mobile node (S445).

	Regarding claim 10, Lee discloses the communication control method according to claim 9, but does not appear to disclose the transfer cancel notification is a notification to release a data forwarding resource (see also column 14:31-40 – upon receiving the transfer cancel notification, i.e., flush message, the NAR deletes the transfer route thereby releasing the data forwarding tunnel between the PAR and the NAR).


XV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 11 and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lee (U.S. 7,720,059) and Suda (U.S. 2007/0171875).
	Regarding claim 11, Lee discloses a relaying intermediate node at a movement source of a mobile node (PAR 30, FIG. 4) which performs a part of a handover, the relaying intermediate node being configured to:
 	establish a data transfer route to a relaying intermediate node at a movement destination of the mobile node (S439, FIG. 10);
 	store data (S427); and
 	perform a data transfer using the data transfer route to transfer user data, the user data having been received from an anchor node and the user data being addressed to the mobile node, and the user data being stored in the buffer (see column 11:64 through 12:9 – the anchor node (i.e., MAP 70) tunnels data packets having a RCoA destination address to the MN using the PLCoA address; these data packets are received by the PAR (S425, FIG. 10) and stored in a buffer of the PAR (S427, FIG. 10); thereafter, the buffered packets are transferred to the NAR at S439 of FIG. 10),
 	continue the data transfer of the user data as long as the buffer has not been emptied (S439 and S441, FIG. 10), and
 	send a transfer cancel notification to the relaying intermediate node at the movement destination of the mobile node (S445, FIG. 10).

 	Based on FIG. 10 and the accompanying description, it is apparent that Lee’s relaying intermediate node at a movement source of a mobile node (i.e., PAR 30) includes a buffer for buffering data, such as shown at S427.
  	Lee does not appear to expressly disclose that the PAR 30 includes a control unit configured to execute the establish step or a communication unit to execute the perform, continue, and send steps. 
 	However, at the time the invention was made, it was conventional for an access router, such as Lee’s PAR 30, to include a control unit for controlling the handover operations of the router and a communication unit for facilitating the transfer of data to and from the router. For instance, Suda discloses a mobile communication system (FIG. 2) that includes a plurality of base station routers 40-42. Each of the routers (shown in more detail in FIG. 3) includes a handover control unit 300 for controlling handover operations and a path control unit 330 for controlling the transfer of received data packets.
 	Those skilled in the art would have recognized that Lee’s PAR 30 could have been constructed so as to include a control unit and a communication unit in order to execute the claimed functions in view of Suda’s teaching that an access router conventionally includes various units for implementing the functions of the router. Such a combination is supported by KSR Rationales (C) and (D), inasmuch as the incorporation of Suda’s control unit and communication unit into Lee’s PAR 30 involves merely using a known technique to improve a similar device in the same way and applying a known technique to a known device to improve the device in a predictable way. See MPEP § 2141(III).

	Regarding claim 12, Lee discloses the relaying intermediate node according to claim 11, wherein the transfer cancel notification is a notification to release a data forwarding resource see also column 14:31-40 – upon receiving the transfer cancel notification, i.e., flush message, the NAR deletes the transfer route thereby releasing the data forwarding tunnel between the PAR and the NAR).


XVI. ALLOWABLE SUBJECT MATTER
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the applicable rejections under 35 U.S.C. §§ 101, 112, and 251, set forth herein are overcome. Claims 3 and 13 would be allowable for the following reasons:

	Regarding claim 3, Lee discloses the communication system according to claim 1, wherein the destination relaying intermediate node deletes the data transfer route when the data transfer is terminated (see column 14:31-40 – upon receiving the flush message, the NAR deletes the transfer route, i.e., “terminates the tunnel”).
 	Lee does not appear to teach that the source relaying intermediate node, i.e., PAR 30, deletes the data transfer source when the data transfer is terminated, as claimed.

	Regarding claim 13, Lee discloses the communication control method according to claim 9, wherein the relaying intermediate node at the movement destination of the mobile node deletes a data transfer setting between the relaying intermediate node at the movement source and the relaying intermediate node at the movement destination from a routing table (see column 14:31-40 – upon receiving the flush message, the NAR deletes the transfer route, i.e., “terminates the tunnel”).
 	Lee does not appear to teach that the relaying intermediate node at the movement source, i.e., PAR 30, deletes the data transfer source when the data transfer is terminated, as claimed.
 	In addition, Lee does not appear to disclose control information describing packets addressed to the mobile node is deleted in association with the identification of the relaying intermediate node at the movement source.


XVII. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/Christopher E. Lee/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992